37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Julian Roger SANCHEZ, Appellant,v.Kathleen HAWK, Director of the United States Bureau ofPrisons; Calvin Edwards, Regional Director;Charles H. Crandell, Warden, FederalPrison Camp, Yankton, SouthDakota, Appellee.
No. 93-3321.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 30, 1994.Filed:  Oct. 19, 1994.

Before MAGILL, Circuit Judge, GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Julian Roger Sanchez appeals two orders of the district court dismissing his petition for mandamus and his motion for reconsideration.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court's orders are clearly correct and that an opinion would lack precedential value.  Accordingly, the judgment of the district court is affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.